 1    Philip Cozens, State Bar Number 84051
 2    Attorney at Law
 3    1007 Seventh Street, Suite 208
 4    Sacramento, CA 95814
 5 
 6    Telephone: (916) 443-1504
 7    Email: pcozens@aol.com
 8 
 9    Attorney for Defendant Victor Magana
10 
11 
12 
13                           IN THE UNITED STATES DISTRICT COURT
14 
15                         FOR THE EASTERN DISTRICT OF CALIFORNIA
16 
17    UNITED STATES OF AMERICA,           )                Case No. 2:18-cr-0009 TLN
18                                        )
19                Plaintiff,              )                STIPULATION FOR CONTINUANCE
20                                        )                OF STATUS CONFERENCE AND
21                                        )                ORDER
22                v.                      )
23                                        )
24    VICTOR MAGANA, et al.               )
25                                        )
26          Defendants.                   )
27    ____________________________________)
28 
29           It is stipulated between the United States Attorney’s Office for the Eastern District of
30    California by Assistant United States Attorney Justin Lee, Esq. and Defendant Victor Magana
31    through his attorney Philip Cozens, Esq.; Defendant Milton Escobedo through his attorney
32    Michael Hansen, Esq.; Defendant Raul Barajas through his attorney Tasha Chalfant, Esq.;
33    Defendant Trevor White through his attorney Robert Wilson, Esq.; Defendant Israel
34    Covarrubias through his attorney Alin Cintean, Esq.; and Defendant Jose Madrigal-Vega
35    through his attorney Clemente Jimenez, Esq. that:
36           The Status Conference currently scheduled for February 7, 2019 at 9:30 a.m. in Judge
37    Nunley’s Court be re-scheduled for March 28, 2019 at 9:30 a.m. in Judge Nunley’s Court. The
38    stipulated continuance is necessary because Defendant Victor Magana’s attorney and other



      STIPULATION RE STATUS CONFERENCE AND ORDER                                                 Page 1 
       
 1    defense attorneys require additional time to review the voluminous discovery in this matter and
 2    negotiate with the Government.
 3           Time should be excluded for defense attorney preparation pursuant to Local Code T4
 4    and the ends of justice outweigh the Defendant’s and the public’s interest in a speedy trial.
 5    Time should be excluded from speedy trial calculations from February 7, 2019 through and
 6    including March 28, 2019.
 7           It is so stipulated.
 8    Dated: February 5, 2019                       /s/ Justin Lee, Esq.____________
 9                                                  Justin Lee, Esq.
10                                                  Assistant United States Attorney
11                                                  Eastern District of California
12 
13    /s/ Michael Hansen_________                   /s/ Philip Cozens_______________
14    Michael Hansen                                Philip Cozens
15    Attorney for Defendant                        Attorney for Defendant
16    Milton Escobedo                               Victor Magana
17 
18 
19    /s/ Tasha Chalfant__________                  /s/ Robert Wilson______________
20    Tasha Chalfant                                Robert Wilson
21    Attorney for Defendant                        Attorney for Defendant
22    Raul Barajas                                  Trevor White
23 
24 
25    /s/ Alin Cintean___________                   /s/ Clemente Jimenez___________
26    Alin Cintean                                  Clemente Jimenez
27    Attorney for Defendant                        Attorney for Defendant
28    Israel Covarrubias                            Jose Madrigal-Vega
29 
30                                                ORDER
31           The court, having read and considered the above-stipulation and finding good cause
32    therefore, orders that the Status Conference currently scheduled for February 7, 2019 at 9:30
33    a.m. in Judge Nunley’s Court be re-scheduled for March 28, 2019 at 9:30 a.m. in Judge
34    Nunley’s Court. Time is excluded for defense attorney preparation pursuant to Local Code T4
35    and the court finds the ends of justice outweigh the Defendant’s and the public’s interest in a


      STIPULATION RE STATUS CONFERENCE AND ORDER                                                 Page 2 
       
1    speedy trial. Time will be excluded from speedy trial calculations from February 7, 2019
2    through and including March 28, 2019.
3    Dated: February 5, 2019
4 
5                                                       Troy L. Nunley
6                                                       United States District Judge




     STIPULATION RE STATUS CONFERENCE AND ORDER                                             Page 3 
      
